NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

INTERDIGITAL COMMUNICATIONS, LLC,
INTERDIGITAL TECHNOLOGY CORPORATION,
AND IPR LICENSING, INC.,

Appellants,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND

LG ELECTRONICS, INC., LG ELECTRONICS USA,
INC., AND LG ELECTRONICS MOBILECOMM USA,
INC.,

Intervenors.

2012-1628

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-800.

ON MOTION

ORDER

INTERDIGITAL COMMUNICATIONS V. ITC 2

Upon consideration of LG Electronics, Inc., LG
Electronics USA, Inc., and LG Electronics Mobilecomm
USA, Inc.’s unopposed motion for leave to intervene,

IT Is ORDERED THAT:

The motion for leave to intervene is granted The re-
vised official caption is reflected above.

FoR THE CoURT

SEP 1 4 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
ccc Richard P. Bress, Esq.
Panyin Hughes, Esq.
Michael J. McKeon, Esq.
826 u.s couni:l)l§EAPPeALs\=on

THEFEnEn/).v_r;uzcun
SEP 1 4 2012

JAN HORBAI.Y
CLEHK